 

EEOCEQrCaeaatl:18-Cv-01432-A.]T-TCB Document 7-1 Filed 03/01/19 Page 1 of 1 Page|D# 50
CHARGE OF D|SCR||\/||NAT|ON Charge Presented To: ` Agency(ies) Charge No(s):

This form is affected by the Pn'vacy Act of 1974. See enclosed Privacy Act | Fl'-_`PA
Statement and other information before completing this form.
l X EEOC v 570-2011-00511

and EEOC'

 

 

 

 

State or local Agency, if any
Name (inc'icate Mr., Ms., Mrs.) Home Phone (Incl. Area Code) Date of Birth

Ms. Andrea J. Bickley (240) 439-4656 08-29-1960
Street Address Cityl State and Z|P Code

P.O. Box 4166, Frederick, MD 21705

Named is the Emp|oyer, Labor Organization, Emp|oyment Agency, Apprenticeship Committee, or State or Local Government Agency That l Be|ieve
Discriminated Against Me`“or Others. (lf more than two, list under PART/CULARS below.)

 

 

 

 

 

 

 

 

 

 

 

Name No. Employees, Members l Phone No. (lnclude Area Code)
METROPOL|TAN WASH|NGTON A|RPORTS AUTHOR|TY 500 or More (703) 417-1322
StreetAddress City, State and Z|P Code -

1 Aviation Circ|e, Suite 1 58, Washington, DC 20001

Name No. Employees. Members Phone No. (lnclude Area Code)
StreetAddress City, State and ZlP Code

 

DATE(S) D|SCRlMlNATlON TOOK PLACE
Ear|iest Latest

:| RAcE E coLoR sex l:| RELtetoN |:] NATtoNAL oRiGtN 08-13-20110 08-13-2010

|: RETALlATlON AGE -|:] DlSABlLlTY m GENETlClNFORMATlON
E OTHER (Spe‘cify) m CONTiNU|NG ACTlON
THE PART|CULARS ARE (lf additional paper is needed, attach extra sheet(s)):

On or about April 4, 2007, l was hired by t\lletropolitan \,'Vashington Airports Authority as a General Business
Specialist. On or about November 1, 2008, l wasl offered a promotion by lVlr. Steven~Baker, VP of Business
Administration. Between on or about January 2009 and August 2010 l observed lVlr. Baker and |Vls. l\llargaret
l\l|cKeougl-'t, Chief Operating Officer, disagree over the promotion. l believe lVls. l\lcheough preferred a male
for this role. On or about August 13, 2010, l\/lr. Baker informed me that my offer of promotion was rescinded
west ma Stliielr 1101 at t-¢thf,g; 1a 1115 stewart - Wfrratta'tii§j
l believe that l have been discriminated against because of my sex, Fema|e, in violation of Title Vl_l of the `
Civi| Rights Act of 1964 as amended ~

DlSCR|M|NATlON BASED ON (Check appropriate box(es).)

 

 

 

 

1 want this charge matt with both the EEoc and the state or local Agency, tr any. 1 NOTARY - When necessary fOrState and Loca/ Agency Reqw`reme"'$

will advise the agencies ifl change my address or phone number and l will

 

 

 

cooperate fully with them in the processing of my charge in accordance with their
procedures l swear or afftrm that l have read the above charge and that it is true to
l declare under penalty of perjury that the above is true and correct. the best of my knowledge, inforr_jnation and belief.

SIGNATURE OF COMPLA|NANT

(”] 136 H / SUBSCR!BED AND SWORN TO BEFC)RE NlE TH|S DATE

(month, day, year)
T . /’ . .
Date harglr}g P ny Slgnature
l

 

 

 

 

